Citation Nr: 0411210	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  99-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from April 1944 to November 1945.  
He died in December 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the VARO in Oakland, 
California, which denied entitlement to service connection for the 
cause of the veteran's death as a result of exposure to mustard 
gas.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the appeal 
has been obtained, and VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to her claim and 
the evidence necessary to substantiate the claim.

2.  The veteran died in December 1998.  The death certificate 
listed the immediate cause of death as acute myelogenous leukemia 
of two weeks' duration.  This was due to myelofibrosis of three 
years' duration.  Significant conditions contributing to death, 
but not related to the cause were listed as diabetes mellitus, 
coronary disease, and congestive heart failure.  An autopsy was 
not performed.

3.  At the time of the veteran's death, service connection was in 
effect for:  Residuals of a gunshot wound involving the left lower 
extremity, rated as 30 percent disabling from May 1948; post-
traumatic stress disorder, rated as 30 percent disabling from May 
1987; and left anterior tibial nerve paralysis, rated as 
noncompensably disabling from May 1948.  A combined disability 
rating of 50 percent was in effect from May 26, 1987.

4.  The service-connected disabilities did not cause or contribute 
to the cause of the veteran's death.

5.  The veteran's leukemia, cardiovascular disease, and/or 
diabetes mellitus were not related to service or to any disease or 
injury incurred in or aggravated during active service, and none 
was documented for years following service discharge.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been a 
change in the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  
The VCAA redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156. 3.159, and 
3.326 (2003).

Under the revised criteria, VA has a duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim, and what part of that evidence is to be provided 
by her and what part VA will attempt to obtain for her.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the May 
1999 rating decision, July 1999 statement of the case, and 
supplemental statements of the case dated through January 2004, 
the appellant and her representative were apprised of the 
applicable laws and regulations and given notice as to the 
evidence needed to substantiate her claim.  In addition, by letter 
dated in July 2003, the RO explained the provisions of the VCAA, 
gave additional notice of the evidence needed to substantiate the 
claim on appeal, and asked her to submit or authorize the RO to 
obtain additional relevant evidence.

With respect to the duty to assist, review of the claims folder 
reveals that the RO secured private and VA medical records in 
attempts to find specific information with regard to the nature of 
the veteran's service.  As discussed in detail below, the Board 
finds that the evidence in this case is sufficient to render a 
determination, such that a medical opinion is not needed.

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of her 
appeal.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to her.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The United States Court of Appeals for Veterans Claims (Court's) 
decision in Pellegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in July 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided prior to the most recent transfer and certification of 
the appellant's appeal to the Board.  After the notice was 
provided, the case was readjudicated and a supplemental statement 
of the case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.

In addition, the Court in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) Inform the claimant of all the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In March 2004, VA obtained an opinion from VA's General Counsel 
after the Court's statement in Pelegrini that 38 U.S.C.A. §§ 
5103(a) and 38 C.F.R. § 3.159(b)(1) required VA to include a 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter dictum 
and is not binding on VA.  Further, the opinion held that § 
5103(a) does not require VA to seek evidence from a claimant other 
than that identified by VA is necessary to substantiate the claim.  
VAOPGCPREC 1-2004.  The Board is bound by the holding of the 
General Counsel's opinion.

Under the circumstances set forth above, and considering the 
several years the claim has been in appellate status, the Board 
finds that the appellant has had ample notice of the types of 
evidence that would support her claim and that she has had ample 
opportunity to present evidence and argument in support of her 
appeal.  The Board therefore finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Therefore, notwithstanding Pelegrini, to decide the appeal at this 
time would not be prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected disability.  
38 U.S.C.A. § 1310.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Contributory cause of death is inherently one not related to the 
principal cause.  In order to constitute a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially and materially; that it combined to 
cause death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

In order to prevail on the issue of service connection, there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for cardiovascular disease or diabetes mellitus 
may be established on a presumptive basis by showing that either 
disability manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, service connection may be established on a secondary 
basis for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

Pursuant to 38 C.F.R. § 3.316 (2003), service connection may also 
be established for the development of certain claimed conditions 
when there was exposure to specified vesicant agents during active 
military service.  When there was full-body exposure to nitrogen 
or sulfur mustard gas during active service, the listed conditions 
are chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung (except 
mesothelioma) cancer and squamous cell carcinoma of the skin.  
When there was full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active service, the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic asthma 
or chronic obstructive pulmonary disease.  When there was full-
body exposure to nitrogen mustard during active service, the 
listed condition is acute nonlymphocytic leukemia.

Under applicable criteria, VA shall consider all information and 
lay and medical evidence of record in the case before the 
Secretary with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.)

In this case, the weight of the evidence is against the 
appellant's claim of entitlement to service connection for the 
cause of the veteran's death.  According to the death certificate, 
the veteran died in December 1998 as a result of acute myelogenous 
leukemia of two weeks' duration which was due to myelofibrosis of 
about three years' duration.  Significant conditions listed as 
contributing to death, but not related to the cause, were listed 
as diabetes mellitus, coronary disease, and congestive heart 
failure.  These diseases were not clinically evident in military 
service or for many years thereafter and are not listed among the 
presumptive medical disorders resulting from exposure to mustard 
gas.  The record contains no competent evidence linking these 
conditions to the veteran's military service, any incident 
therein, including claimed exposure to mustard gas, or to any 
service-connected disability, including gunshot wound residuals to 
the left lower extremity, post-traumatic stress disorder, or left 
anterior tibial nerve paralysis.  Additionally, there is no 
competent evidence to suggest that the veteran's service-connected 
disabilities either contributed to or were causally related to his 
death.  The evidence contained in the claims file which supports 
the appellant's contention that the veteran's cause of death is 
related to his exposure to mustard gas in service consists of her 
own statements.  However, as she has not been shown to be a 
medical expert, she is not qualified to express an opinion 
regarding any medical causation of the leukemia that led to the 
veteran's death.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, Jones 
v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's lay 
opinions cannot be accepted as competent evidence to the extent 
that they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The appellant refers to a December 1998 statement from a private 
oncologist as supporting her assertion.  However, reading of the 
statement does not support her assertion.  The oncologist 
indicated that "the veteran died of acute non-lymphocytic 
leukemia."  She stated that "according to his wife [the claimant] 
he [the veteran] had exposure to nitrogen mustard while he was in 
the Army, and the nitrogen mustard is a known risk factor in 
causing acute leukemia."  The Board notes that the physician is 
clear that her comment was made based on history given by the 
appellant that the veteran was exposed to mustard gas while in 
service.  The evidence of record does not support this history.  
That evidence includes a May 1999 report of contact between an 
individual at the VARO in Oakland and an employee at the 
Compensation and Pension Service of the VA in Washington, D.C.  
That employee indicated that the veteran's name did not appear on 
the list of Army volunteers who participated in mustard gas 
testing during World War II.

Other evidence of record includes a February 2000 communication 
from an individual with the Historical Research and Response Team 
at the U.S. Army Soldier and Biological Chemical Command at 
Aberdeen Proving Ground, Maryland.  Notation was made that the 
facility did not maintain personnel or medical records from former 
members of the Army.  It was stated that general information 
included the fact that mustard gas experimentation did not occur 
in the State of Arkansas.  It was also added that the facility had 
no information pertaining to the 85th Mountain Infantry Regiment 
other than what had been published by the Center of Military 
History.  It was also indicated that chemical warfare training was 
a standard portion of military basic training.  The basic training 
reportedly provided seven hours of chemical warfare training which 
included lectures, demonstrations, and several standard training 
exercises.  Therefore, the Board finds that the evidence does not 
indicate the veteran was in a location that used mustard gas.  The 
Board also notes that there are no communications of record 
indicating that during his lifetime the veteran stated that he had 
been exposed to mustard gas.

In sum, as the disability which caused the veteran's death was not 
shown in service or for many years thereafter, and because the 
probative evidence of record indicates that the veteran's death 
was not related to his active service, any incident therein, or 
any service-connected disability, the Board finds that the 
evidence is against the claim of service connection for the cause 
of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



